DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16795214 filed on February 19th, 2020 in which claims 1-5 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 02/19/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.





Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claim 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US Pub. Nº 2011/0206439), in view of Omiya et al. (JP Pub. Nº H0577387).

11.	Regarding independent claim 1: Takahashi disclosed a transport device ([0010], lines 1-2; also see Fig. 2, the medium feeding portion of the printing apparatus 11) configured to transport the medium by unwinding a medium from a roll body ([0038], line 1; also see Fig. 2, reference 13) to which a shaft member is mounted ([0035], line 1; also see Fig. 2, reference 13a), the transport device comprising: 
 	an accommodation portion configured to accommodate the roll body ([0034], line 1; also see Fig. 2, reference 16); 

 	a roller pair configured to nip the medium ([0038], lines 1; also see Fig. 2, references 26 and 29), wherein 
 	the accommodation portion and the main body portion are relatively movable (Fig. 3 shows the accommodation portion 14 moved relatively to the main body portion 15 as compared to Fig. 2), 
 	wherein a gear is provided on the shaft to which the roll body is mounted ([0035], lines 4-5; also see Fig. 4, reference 13b).
 	Takahashi is silent about the main body portion includes a rack configured to engage with a gear of the shaft member; and the rack is engaged with the gear when the accommodation portion moves relative to the main body portion to be pulled out of the main body portion.
 	Omiya et al. disclosed an apparatus (See Fig. 1) comprising a roll body of a printing medium ([0015], line 1; also see Fig. 1, reference 1), mounted on a shaft ([0012], line 3; also see Fig. 2, reference 2), wherein a gear is provided on the shaft of the roll body ([0023], line 6; also see Fig. 1, reference 8), and a main body (Fig. 1, the frame 12) including a rack configured to engage with a gear of the shaft member; and the rack is engaged with the gear when the accommodation portion moves relative to the main body portion to be pulled out of the main body portion ([0026], lines 1-4; also see Fig. 1, reference 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Omiya et al. with those of Takahashi by providing a rack on the main body to be engaged with the gear of the roll body’s shaft in order to restrict or control the movement range of the roll body.




13.	Regarding claim 3: The combination of Takahashi and Omiya et al. disclosed the transport device according to claim 2, wherein the main body portion includes an inclined surface configured to guide the shaft member to move between a position supported by the first support portion and a position supported by the second support portion (Takahashi [0058], lines 1-2; also see Fig. 5, reference 48a).

14.	Regarding claim 5: The combination of Takahashi and Omiya et al. disclosed a recording device comprising: the transport device according to claim 1 (See the rejection of claim 1); and a recording unit configured to perform recording onto the medium (Takahashi [0037], lines 4-6; also see Fig. 2, reference 22).

15.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US Pub. Nº 2011/0206439), in view of Omiya et al. (JP Pub. Nº H0577387) as applied to claims 1-3 and 5 above, and further in view of Yamashita (US Pat. Nº 6,414,704).

16.	Regarding claim 4: The combination of Takahashi and Omiya et al. disclosed the transport device according to claim 1,
 	The combination of Takahashi and Omiya et al. is silent about comprising a guide rail configured to couple the accommodation portion and the main body portion, and guide the accommodation portion and the main body portion to move relatively.
 	Yamashita disclosed a transport device (Fig. 1, reference 12) comprising a main body portion (Fig. 1, reference 16), an accommodation portion (Fig. 1, reference 14) for accommodating a roll body (Fig. 5, reference 100) movable relatively to the main body (Fig. 1, reference 12), and a guide rail configured to couple the accommodation portion and the main body portion, and guide the accommodation portion and the main body portion to move relatively (Fig. 4, references (16g, 16h) configured to guide the guide projection 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamashita with those of the combination of Takahashi and Omiya et al. by providing a guide rail between the accommodation portion and the main body portion in order to facilitate the insertion of the accommodation portion into the main body portion.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
18.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

20.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853